IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-10352
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus


JAMES EDWARD LEE, JR.,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 4:01-CR-164-3-A
                       --------------------
                         October 29, 2002
Before JONES, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

         James Edward Lee, Jr., appeals his guilty-plea conviction

for mail fraud and aiding and abetting.        He argues that in

determining his offense level under the Sentencing Guidelines, the

district court erred in not reducing the amount of loss attributed

to him by the value of the computer equipment that was actually




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                               No. 02-10352
                                    -2-

delivered to the victims, or alternatively, in concluding that the

equipment had no value.1

           The district court’s calculation of loss under U.S.S.G.

§ 2F1.1 is a finding of fact, reviewable only for clear error.

United States v. Randall, 157 F.3d 328, 330 (5th Cir. 1998).               A

district court’s finding of fact will be deemed clearly erroneous

only if the reviewing court is left with the definite and firm

conviction that a mistake has been made.       United States v. Graves,

5 F.3d 1546, 1555 (5th Cir. 1993).

           “In a case involving a misrepresentation concerning the

quality of a consumer product, the loss is the difference between

the amount paid by the victim for the product and the amount for

which the victim could resell the product received.”                § 2F1.1,

comment. (n.8(a)).        However,   facts   contained   in   the   PSR   are

considered reliable and may be adopted without further inquiry if

the   defendant   fails   to   present   competent   rebuttal       evidence

demonstrating that the information in the PSR was materially

untrue, inaccurate or unreliable.        United States v. Parker, 133

F.3d 322, 329 (5th Cir. 1998).       “Mere objections do not suffice as

competent rebuttal evidence.”         Id. (citation omitted).          Lee’s

unsupported contentions regarding the resale value of the equipment

are insufficient to rebut the information provided in the PSR.            See


      1
      Lee also makes two ill-defined assertions regarding the
district court’s restitution order. Insofar as Lee intends his
assertions to constitute a challenge to the restitution order, he
has waived this argument by failing to adequately brief it. See
United States v. Fagan, 821 F.2d 1002, 1015 n.10 (5th Cir. 1987).
                             No. 02-10352
                                  -3-

id. at 329.   Accordingly, the district court did not clearly err in

not reducing the amount of loss attributed to Lee.     See Graves, 5

F.3d at 1555.

            Lee also argues that the district court erred in denying

his renewed motion for a continuance of his sentencing hearing.

The decision whether to deny a continuance is vested in the sound

discretion of the district court, and we will reverse only where

the defendant demonstrates an abuse of discretion resulting in

serious prejudice.     See United States v. Alix, 86 F.3d 429, 434

(5th Cir. 1996).

            A motion for a continuance should be made as early and as

specific as possible.     United States v. McDonald, 837 F.2d 1287,

1289-90 (5th Cir. 1988).    Lee’s motion, insofar as it was based on

his desire to contest the amount of loss determined by the PSR, was

not timely.     Moreover, although Lee noted that he was in contact

with the individual from whom he purchased the computers, and thus

was attempting to “establish a baseline for the value of the

systems,” Lee failed to identify such individual. Nor did Lee show

that he attempted to obtain the attendance of the individual, or

that the individual would give testimony that would materially aid

in his defense.     See United States v. Shaw, 920 F.2d 1225, 1230

(5th Cir. 1991)(setting forth criteria to be considered when the

movant seeks a continuance in order to secure the testimony of a

witness).     The district court did not abuse its discretion in

denying the motion for a continuance.    See Shaw, 920 F.2d at 1230.
                No. 02-10352
                     -4-

The judgment of the district court is AFFIRMED.